Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gayatry Nair #70812 on 5/5/2022.
The application has been amended as follows: 
1. (Currently amended) A platform as a service (PaaS) method, implemented by a PaaS management system, comprising:
receiving, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance;
determining whether a first infrastructure as a service (IaaS) operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; 
controlling, using a first virtual tenant, an IaaS management system to create the PaaS instance and the data network adapter;
determining a first virtual tenant for the first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants; and
controlling, using the first virtual tenant, the IaaS[)] management system to process [[a]]the first IaaS operation associated with the PaaS operation to access a first infrastructure resource based on the PaaS operation request and the information about the first virtual tenant, wherein the first real tenant only has permission to manage a second infrastructure resource corresponding to a second IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the first infrastructure resource corresponding to the PaaS operation, wherein the first virtual tenant only has permission to manage the first infrastructure resource corresponding to the first IaaS operation associated with the PaaS operation, and wherein the first virtual tenant does not have permission to manage the second infrastructure resource corresponding to the second IaaS operation using the IaaS management system.

2. (Previously Presented) The PaaS method of claim 1, wherein controlling the IaaS management system further comprises processing the second IaaS operation in a cloud computing service architecture that provides an IaaS service for the first real tenant based on a second infrastructure resource group comprising the second infrastructure resource, wherein the method further comprises processing the PaaS operation in the cloud computing service architecture, and wherein the cloud computing service architecture provides a PaaS service for the first real tenant based on a first infrastructure resource group comprising the first infrastructure resource.
3. (Previously Presented) The PaaS method of claim 2, further comprising: 
providing a PaaS instance by the cloud computing service architecture for the first real tenant using a management network adapter; and 
managing communication between infrastructure resources in the first infrastructure resource group using the management network adapter.

4. (Previously Presented) The PaaS method of claim 2, further comprising: 
providing a PaaS instance by the cloud computing service architecture for the first real tenant using a data network adapter; and 
communicating data between the PaaS instance and the first infrastructure resource group using the data network adapter.

5. (Cancelled) 

6. (Previously Presented) The PaaS method of claim 1, wherein the PaaS operation request instructs the PaaS management system to change a PaaS instance, wherein the method further comprises:
determining, that the first IaaS operation associated with the PaaS operation changes a parameter of the PaaS instance based on the PaaS operation request; and
controlling, by using the first virtual tenant, the IaaS management system to change the parameter of the PaaS instance.

7. (Currently amended) A cloud computing service architecture, comprising: 
a first infrastructure resource group including a first infrastructure resource corresponding to an infrastructure as a service (IaaS) operation processed using an IaaS management system; 
a second infrastructure resource group including a second infrastructure resource corresponding to platform as a service (PaaS) operation request using a PaaS management system;
a memory coupled to the first infrastructure resource group and the second infrastructure resource group, wherein the memory is configured to store instructions; and
a processor coupled to the memory, the first infrastructure resource group, and the second infrastructure resource group, wherein the processor is configured to execute the instructions, which cause the cloud computing service architecture to be configured to:
receive, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance;
determine whether the first IaaS operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; and; 
control, using a first virtual tenant, the IaaS management system to create the PaaS instance and the data network adapter;
allocate a first virtual tenant for a first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants;
provide the IaaS and the PaaS for the first real tenant; 
provide the IaaS for the first real tenant based on the first infrastructure resource group; 
provide the PaaS for the first real tenant based on the second infrastructure resource group, wherein the first real tenant only has permission to manage the first infrastructure resource corresponding to a first IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the second infrastructure resource corresponding to a second IaaS operation associated with the PaaS operation, wherein the first virtual tenant only has permission to manage the second infrastructure resource corresponding to the second IaaS operation associated with the PaaS operation, and the first virtual tenant does not have permission to manage the first infrastructure resource corresponding to the first IaaS operation using the IaaS management system.

8. (Previously Presented) The cloud computing service architecture of claim 7, wherein the second infrastructure resource group comprises a PaaS instance, wherein the PaaS instance comprises a data network adapter, and wherein the data network adapter is configured to communicate data between the PaaS instance and the first infrastructure resource group.

9. (Currently amended) A platform as a service (PaaS) management system, comprising:
a network interface;
a processor coupled to the network interface; and
a memory, coupled to the processor and the network interface, storing instructions that, when executed by the processor and the network interface, cause the PaaS management system to be configured to:
receive, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance; 
determine whether a first infrastructure as a service (IaaS) operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; 
control, using a first virtual tenant, an IaaS management system to create the PaaS instance and the data network adapter;
allocate a first virtual tenant for the first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants; and
control, using the first virtual tenant, the IaaS[[)]] management system to process [[a]]the first IaaS operation associated with the PaaS operation to access a first infrastructure resource based on the PaaS operation request and the information about the first virtual tenant, wherein the first real tenant only has permission to manage a second infrastructure resource corresponding to a second IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the first infrastructure resource corresponding to the PaaS operation, wherein the first virtual tenant only has permission to manage the first infrastructure resource corresponding to the first IaaS operation associated with the PaaS operation request, and wherein the first virtual tenant does not have permission to manage the second infrastructure resource corresponding to the second IaaS operation.

10. (Previously Presented) The PaaS management system of claim 9, wherein the instructions further cause the PaaS management system to be configured to process the second IaaS operation in a cloud computing service architecture that provides an IaaS service for the first real tenant based on a second infrastructure resource group comprising the second infrastructure resource, wherein the instructions further cause the PaaS management system to be configured to process the PaaS operation in the cloud computing service architecture, and wherein the cloud computing service architecture provides a PaaS service for the first real tenant based on a first infrastructure resource group comprising the first infrastructure resource.

11. (Previously Presented) The PaaS management system of claim 10, wherein the instructions further cause the PaaS management system to be configured to:
provide a PaaS instance by the cloud computing service architecture for the first real tenant using a management network adapter; and
manage communication between infrastructure resources in the first infrastructure resource group using the management network adapter.

12. (Previously Presented) The PaaS management system of claim 10, wherein the instructions further cause the PaaS management system to be configured to: 
provide a PaaS instance by the cloud computing service architecture for the first real tenant using a data network adapter, 
communicate data between the PaaS instance and the first infrastructure resource group using the data network adapter.

13. (Cancelled) 

14. (Previously Presented) The PaaS management system of claim 9, wherein the PaaS operation request instructs the PaaS management system to change a PaaS instance, wherein the instructions further cause the PaaS management system to be configured to:
determine that the first IaaS operation associated with the PaaS operation changes a parameter of a PaaS instance based on the PaaS operation request; and
control, by using the first virtual tenant, the IaaS management system to change the parameter of the PaaS instance.

15. (Currently amended) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause the processor to be configured to: 
receive, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance;
determine whether a first infrastructure as a service (IaaS) operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; 
control, using a first virtual tenant, an IaaS management system to create the PaaS instance and the data network adapter;
determine information about a first virtual tenant corresponding to the first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants; and
control, using the first virtual tenant, the IaaS[[)]] management system to process [[a]]the first IaaS operation associated with the PaaS operation to access a first infrastructure resource based on the PaaS operation request and the information about the first virtual tenant, wherein the first real tenant only has permission to manage a second infrastructure resource corresponding to a second IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the first infrastructure resource corresponding to the PaaS operation, wherein the first virtual tenant only has permission to manage the first infrastructure resource corresponding to the first IaaS operation associated with the PaaS operation, and wherein the first virtual tenant does not have permission to manage the second infrastructure resource corresponding to the second IaaS operation using the IaaS management system.

16. (Previously Presented) The computer program product of claim 15, wherein the instructions further cause the processor to process the second IaaS operation in a cloud computing service architecture that provides an IaaS service for the first real tenant based on a second infrastructure resource group comprising the second infrastructure resource, wherein the computer-executable instructions further cause the processor to be configured to process the PaaS operation in the cloud computing service architecture, and wherein the cloud computing service architecture provides a PaaS service for the first real tenant based on a first infrastructure resource group comprising the first infrastructure resource.

17. (Previously Presented) The computer program product of claim 16, wherein the instructions further cause the processor to: 
provide a PaaS instance by the cloud computing service architecture for the first real tenant using a management network adapter; and 
manage communication between infrastructure resources in the first infrastructure resource group using the management network adapter.

18. (Previously Presented) The computer program product of claim 16, wherein the instructions further cause the processor to: 
provide a PaaS instance by the cloud computing service architecture for the first real tenant using a data network adapter; and
 communicate data between the PaaS instance and the first infrastructure resource group using the data network adapter.

19. (Cancelled) 

20. (Previously Presented) The computer program product of claim 15, wherein the PaaS operation request configured to instruct a PaaS management system to change a PaaS instance, wherein the instructions further cause the processor to:
determine that the first IaaS operation associated with the PaaS operation changes a parameter of the PaaS instance based on the PaaS operation request; and
control, by using the first virtual tenant, the IaaS management system to change the parameter of the PaaS instance.

Please cancel claims 5, 13, 19 .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-12, 14-18, 20 are allowable over the prior art of record: the closest prior art of record (Fontoura et  al. U.S. patent 10768920) does not teach or suggest in detail " receiving, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance; determining whether a first infrastructure as a service (IaaS) operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; controlling, using a first virtual tenant, an IaaS management system to create the PaaS instance and the data network adapter; determining a first virtual tenant for the first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants; and controlling, using the first virtual tenant, the IaaS management system to process the first IaaS operation associated with the PaaS operation to access a first infrastructure resource based on the PaaS operation request and the information about the first virtual tenant, wherein the first real tenant only has permission to manage a second infrastructure resource corresponding to a second IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the first infrastructure resource corresponding to the PaaS operation, wherein the first virtual tenant only has permission to manage the first infrastructure resource corresponding to the first IaaS operation associated with the PaaS operation, and wherein the first virtual tenant does not have permission to manage the second infrastructure resource corresponding to the second IaaS operation using the IaaS management system" in combination with all the elements of the independent claim as argued by the Applicant.
Fontoura teaches the method involves receiving first and second update requests from first and second update requesters for specifying first and second updates to a cloud computing environment by an update coordinator. The update requests are coordinated for controlling performance of an update. The conflict between update requests from independently controlled tenants of the cloud computing environment is resolved. The priority level of an infrastructure update is increased in response to postponing performance.. Whereas, stated above, Applicant's claimed invention states " receiving, from a first real tenant, a PaaS operation request indicating a PaaS operation intended for a PaaS resource, wherein the PaaS operation request instructs application for a PaaS instance; determining whether a first infrastructure as a service (IaaS) operation associated with the PaaS operation will create the PaaS instance and a data network adapter based on the PaaS operation request; controlling, using a first virtual tenant, an IaaS management system to create the PaaS instance and the data network adapter; determining a first virtual tenant for the first real tenant, wherein the first virtual tenant is used as a proxy for the real tenant, wherein a plurality of real tenants are in a one-to-one correspondence with a plurality of virtual tenants, and wherein the first real tenant of the plurality of real tenants is in a one-to-one correspondence with the first virtual tenant of the plurality of virtual tenants; and controlling, using the first virtual tenant, the IaaS management system to process the first IaaS operation associated with the PaaS operation to access a first infrastructure resource based on the PaaS operation request and the information about the first virtual tenant, wherein the first real tenant only has permission to manage a second infrastructure resource corresponding to a second IaaS operation using the IaaS management system, wherein the first real tenant does not have permission to manage the first infrastructure resource corresponding to the PaaS operation, wherein the first virtual tenant only has permission to manage the first infrastructure resource corresponding to the first IaaS operation associated with the PaaS operation, and wherein the first virtual tenant does not have permission to manage the second infrastructure resource corresponding to the second IaaS operation using the IaaS management system ". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444